No. 53-189
               IN THE SUPREME COURT OF THE STATE OF MON'TANA
                                  1983



IN RE THE MARRIAGE OF
KAREN L. MILLER,
          Petitioner and Respondent,
    and
CHARLES F. MILLER,
          Respondent and Appellant.




APPEAL FROM:   District Court of the Fourth Judicial District,
               In and for the County of Missoula,
               The Eonorable Douglas Harkin, Judge presiding.


COUNSEL OF RECORD:

       For Appellant:
               Tipp, Hoven, Skjelset   &   Frizzell, Missoula,
               Montana
      For Respondent :
               Anthony F. Keast, Missoula, Montana
               Rammerer Law Offices, Missoula, Montana



                              Submitted on Briefs:      August 25, 1983

                                             Decided:   November 17, 1983




                              Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the Court.
     The marriage of the parties was dissolved by order of
the court on June 19, 1981.         That order awarded two parcels
of real property to Karen L. Miller (Wife) and ordered her to
pay to Charles F. Miller (Husband) $16,000 for his interest
in the 5 acre parcel and $10,000 for his interest in the
59.16 acre pa.rce1.      In order to enforce the decree,          the
husband moved the court for a writ of execution on all real
property   owned by     the wife.      On February 8, 1983, the
District     Court   ordered   issuance   of   a   writ   of   special
execution "against the five-acre parcel for the judgment of
$16,000, plus interest, and against the 59 and 16/100-acre
parcel for the judgment of S10,000, plus interest."                We
affirm the order of the District Court.
    The June 19, 1981 order dissolved the parties' 12 year
marriage, provided for child custody, visitation and support
of the parties' minor child, and divided the marital assets
and debts.    Regarding the award of real property to the wife,
the order specifically provided:
    "7. The Petitioner [wife] is granted all right,
    title and interest, but subject to the existing
    mortqage, in the five-acre parcel          ...
                                             Respondent
    shall have no interest in such parcel except as set
    out below.
    "8. Petitioner shall pay the Respondent [husband]
    the sum of Sixteen Thousand Dollars ($16,000.00)
    with interest at the rate of ten percent (10%) per
    annum on the unpaid balance commencing July 1,
    1981, for his interest in the five-acre parcel
     . . .  Until such time as the Sixteen Thousand
    Dollars ($16,000.00) plus interest is paid in full,
    the Respondent shall have a lien on the subject
    property as security for such sum.
    "9. Petitioner shall pay the Respondent the sum of
    Ten Thousand Dollars ($10,000.00) with interest at
    the rate of ten percent (10%) per annum commencing
    July 1, 1981, for his interest in the fifty-nine
    and sixteen hundreds acre parcel.    It is hereby
    ordered that the Respondent shall have a lien on
    such parcel until such time as the Ten Thousand
    Dollars ($10,000.00) plus interest to date is paid
    in full. Such lien shall. constitute Respondent ' s
     only interest in the                fifty-nine    and     sixteen
     hund.redths acre parcel.


     "11. Petitioner     [wife]    shall   receive    no
     maintenance.   The Court specifically intends that
     the property awarded to the Petitioner herein shall
     be in lieu of maintenance."
     The   5       acre   and    59.16   acre   parcels      are    adjoining
properties.        Both were gifts from the wife's parents.               The
District Court determined that the 5 acre parcel was granted
to the wife with the intention that it would be used by both
parties.       A    mobile      home, which     was   the    Miller    family
residence, is situated on the 5 acre tract and is presently
the home of the wife and the minor child.             The wife's parents
reside in a home located on the adjoining 59.16 acre pa-rcel,
which the parents had deeded to their daughter and grandson.
The District Court entered the following conclusions of law
regarding the 59.16 acres, title to which was held by the
wife and minor child as joint-tenants:
     "7.   Although Petitioner's parents do not own a
     titled life estate in the fiftg-nine and sixteen
     hundredths (59.16) acre parcel, it is clear that a
     strong argument can be made for the proposition
     that the parcel is held by the Petitioner and her
     son subject to an equitable trust for a life estate
     for the benefit of Petitioner's parents.      By any
     account, it would be manifestly unfa.ir to eject the
     grandparents from their home situa.ted on the
     fity-nine and sixteen hundredths (59.16) acre
     parcel.
     "8. Respondent has worked hard to improve the
     fifty-nine and sixteen hundredths acre parcel under
     the mistaken impression that he was an owner
     thereof. He is entitled to be compensated for his
     efforts in the sum of Ten Thousand Dollars
     ($10,000.00)."
     The court's order awarding real property to the wife,
awarding dollar amounts to the husband and restricting the
husband's liens on the wife's real property are based on
specific findings of fact and conclusions of law.                  This order
was never appealed and is not challenged here.
     On March 12, 1982, approximately 9 months after entry of
the dissolution order, the husband moved the District Court
for leave to execute on the wife's real and personal property
in order to satisfy the $26,000 money judgment in his favor.
The matter was heard and briefed.
     The husba.nd alleged in his brief in suppport of the
motion that ha had tried to work out a settlement with the
wife, hut he had been "continually asked to substantially
discount his portion of the estate, or accept small payments
over many years."       The wife filed an affidavit statinq that
her parents had acquired $10,000, together with 10% interest
from July    1, 1981.       She   stated   that    these   funds were
available    to   the   husband   provided   he    would   execute   a
satisfaction of judgment on the 59.16         acres so that this
parcel could be sold.      The wife moved the court for judicial
relief in the form of an order allowing the payment of
$10,000 plus accrued interest in return for "a Satisfaction
of Lien relating to the 59-acre tract."       She stated that such
an order would in no way affect the remaining $16,000 lien on
the 5 acre parcel.
     The    District Court found that a           special execution,
restricting levy and sale of particular parcels of land for
specified amounts, would further the intention of the court
and the language contained in its 1981 order.          The following
Order of Special Execution was entered:
     "A writ of execution may issue against the
     five-acre parcel for the judgment of $l6,OOO, plus
     interest, and against the 59 and 16/100-acre parcel
     for the judgment of $10,000, plus interest."
    The question on appeal is whether the trial court abused
its discretion by       so restricting the execution liens and
limiting the husband's right to enforce the money judgment in
his favor.
      Section 40-4-202(1) (c), MCA         provides     that    the   court
shall consider whether "the property division serves as an
alternative to maintenance arrangements."               The trial court
specifically stated its intention that the award. of property
to the wife was in lieu of maintenance.               (Provision 11 of
the   June     19, 1981 Order.)        The   court also        stated   the
following special considerations:
      "This [5 acre] parcel will operate to provide a
      home for the Petitioner a.nd her son.
      "This [59.16 acre] parcel will provide a source of
      potential income to the Petitioner if she chooses
      to sell it consistent with her son's legal interest
      and the life estate, if any, of her parents."
      Disposition of Property Consideration, June 19,
      1981 order, Exhibit "D" at 3.
      The District Court molded its decree to do equity to
both parties.         It ordered a special execution to comply with
provisions of the original decree.           Appellant-husband failed
to appeal the original order, which clearly restricted his
lien on each of the two properties to a certain dollar
amount.      He will not now be permitted collatera-lly to attack
those       restrictions    by   arguing   that,   under       enforcement
sections of the state code, docketing of the money judgment
in    his     favor    automatically   lifted   these    court    ordered
restrictions.
      As to money judgments, the code specifically provides:
      "Whenever an order for the payment of a sum of
      money is made by a court or judge pursuant to the
      provisions of this code, it may be enforced b17
      execution in the same manner as if it were a
      judgment." Section 25-13-204, MCA.
      "When the judgment is for money        . . . the same may
      be enforced by a. writ of execution      . . .." Section
      25-13-201, MCA.
Here the District Court ordered the wife to pay the husband
two sums certain and ordered liens to attach to two parcels
of property until payment of those sums had been made.
        Neither party has objected to or appealed from that
order.       Clearly the District Court has the power to enforce
the liens by writ of execution, as stated in section 3-1-113,
MCA :
        "When jurisdiction is, by the constitution or any
        statute, conferred on a court or judicial officer,
        all the means necessary for the exercise of such
        jurisdiction are also given."
        We   hold   that the District Court did not abuse its
discretion in fashioning a writ of execution in compliance
with and to enforce its original order.          We affirm the
District Court's Order of Special Execution.




We concur:


 b& $, P
       ,/
Chief Justice,